
	

114 HR 4137 IH: To award a Congressional Gold Medal to Simeon Booker in recognition of his achievements in the field of journalism, including reporting during the Civil Rights movement, as well as social and political commentary.
U.S. House of Representatives
2015-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4137
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2015
			Mr. Ryan of Ohio introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To award a Congressional Gold Medal to Simeon Booker in recognition of his achievements in the
			 field of journalism, including reporting during the Civil Rights movement,
			 as well as social and political commentary.
	
	
 1.FindingsCongress finds the following: (1)Simeon Saunders Booker, Jr., was born on August 27, 1918, in Baltimore, Maryland, to Reberta Waring and Simeon Saunders Booker, Sr., a YMCA director and minister.
 (2)After his family moved to Youngstown, Ohio, Booker became interested in journalism. (3)Booker promoted and wrote about Negro League baseball teams in Youngstown’s local newspaper, The Vindicator.
 (4)In 1945, he moved back to Ohio to work for the Call and Post, where he became the first African-American reporter to win a Newspaper Guild Award for his series on Cleveland, Ohio, slum housing, and a Willkie Award for reporting on racial inequities in the public schools.
 (5)In 1950, Booker was the recipient of the Nieman Fellowship from Harvard University to study journalism and develop his talent as a reporter.
 (6)After leaving Harvard in 1951, Booker became the first full-time African-American reporter at The Washington Post.
 (7)In 1955, he helped to advance the civil rights movement with his famous coverage of the Emmett Till murder and trial, turning a common occurrence in the Deep South into a national tragedy that united the Black community.
 (8)He remained at the forefront of the civil rights movement, reporting on the 1957 integration of Central High School in Little Rock, Arkansas.
 (9)In 1961, he rode with the Congress on Racial Equality (CORE) Freedom Riders through the Deep South. (10)When the Freedom Riders were firebombed and beaten in Anniston, Alabama, in a Ku Klux Klan ambush, Booker arranged for their rescue by calling U.S. Attorney General Robert F. Kennedy.
 (11)In two wartime tours of Vietnam in the 1960s, he interviewed Black troops on the front lines, and took enemy fire in a helicopter with United States Army General William Westmoreland for reports for Jet and Ebony magazines.
 (12)He has chronicled the most tumultuous period in American history in two highly acclaimed books, Shocking the Conscience: A Reporter’s Account of the Civil Rights Movement (University Press of Mississippi, 2013), and Black Man’s America (Prentice Hall, 1964).
 (13)Often called the dean of the black press, as chief of Ebony and Jet magazines’ Washington bureau, he interviewed presidents, senators and representatives, members of the judiciary, cabinet officers, foreign ambassadors, and other important members of the Washington community. His column, Ticker Tape U.S.A. became a must-read for politicians and government officials.
 (14)He covered every Presidential election since the Eisenhower Administration in his fifty-three years with Johnson Publishing until he retired in 2007.
 (15)In 1982, Booker received one of the most prestigious awards in journalism, the National Press Club’s Fourth Estate Award.
 (16)His honors and awards include: Nieman Fellowship, Harvard University 1950; elected president of the Capitol Press Club, 1956; Fourth Estate Award, National Press Club, 1982; inducted into Hall of Fame, Washington Chapter of Sigma Delta Chi, and Hall of Fame of Washington, DC, 1984; Master Communicators Award, National Black Media Coalition, 1998; Phoenix Award, Congressional Black Caucus Foundation, 2010; inducted into Hall of Fame, National Association of Black Journalists, 2013.
			2.Congressional Gold Medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design, to Simeon Saunders Booker, Jr., in recognition of his achievements in the field of journalism, including reporting during the Civil Rights movement, as well as social and political commentary.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			
